DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2004/0125539) in view of LEE et al (US 2014/0240895).
Regarding claim 1, Murakami discloses a multilayer ceramic capacitor (Fig. 14(A), 100)  comprising: a top surface (Fig. 14(A), top of 100), a bottom surface (Fig. 14(A), bottom of 100), and at least one side surface (Fig. 14(A), sides of 100) connecting the top surface and the bottom surface, a main body (Fig. 14(A), 110) containing a plurality of alternating dielectric layers (Fig. 14(A), 120) and internal electrode layers (Fig. 14(A), 130a/130b) comprising a first plurality of internal electrode layers (Fig. 14(A), 130a) and a second plurality of internal electrode layers (Fig. 14(A), 130b), a first through-hole conductive via (Fig. 14(A), 140a) electrically connecting the first plurality of internal electrode layers to a first external terminal (Fig. 14(A), 50a on top) on the top surface and a first external terminal on the 
Murakami fails to teach that the first plurality of internal electrode layers comprise a first active electrode and a first anchor electrode.
LEE teaches that the first plurality of internal electrode layers (Fig. 2-3, 121 layer) comprise a first active electrode (Fig. 2-3, 121) and a first anchor electrode (Fig. 2-3, 161).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Murakami, in order to suppress the occurrence of delamination (LEE [0013]).
Regarding claim 3, Murakami, as modified by LEE, further teach that the second through-hole conductive via contacts the first anchor electrode (LEE Fig. 2, second through hole would be where 132 is and would therefore connect to 161).  
Regarding claim 4, Murakami fails to teach the claim limitations.
LEE teaches that the second plurality of internal electrode layers (Fig. 2-3, 122 layer) comprise a second active electrode (Fig. 2-3, 122) and a second anchor electrode (Fig. 2-3, 162).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Murakami, in order to suppress the occurrence of delamination (LEE [0013]).
  Regarding claim 5, Murakami, as modified by LEE, further teach that the first through-hole conductive via contacts the second anchor electrode (LEE Fig. 2, first through hole would be where 131 is and would therefore connect to 162).  
Regarding claim 6, Murakami fails to teach the claim limitations.
LEE teaches that the main body further includes a shield electrode layer (Fig. 2, 140).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Murakami, in order to suppress the occurrence of delamination (LEE [0013]).
Regarding claim 7, Murakami, as modified by LEE, further teach that the main body includes a shield electrode layer above and below the internal electrode layers (LEE Fig. 2, 140/150).  
Regarding claim 8, Murakami, as modified by LEE, further teach that an electrically insulated gap (Fig. 14(A), at 1038a) is formed between the first through-hole conductive via and the second plurality of internal electrode layers (Fig. 14(A)).  
Regarding claim 9, Murakami, as modified by LEE, further teach that an electrically insulated gap (Fig. 14(A), at 1038b) is formed between the second through-hole conductive via and the first plurality of internal electrode layers (Fig. 14(A)).  
Regarding claim 10, Murakami, as modified by LEE, fails to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the average length of the first through-hole conductive via is 10 times or less to 0.01 times or more the average pitch between the first through-hole conductive via and an adjacent second through-hole conductive via, in order to best fit user needs of the component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, Murakami, as modified by LEE, fails to teach the claim limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the average pitch between a first through-hole conductive via and a second through-hole conductive via is from 0.1 mm to 2 mm, in order to best fit user needs of the component, In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, Murakami, as modified by LEE, further teach that the dielectric layers comprise a ceramic ([0012]).  
Regarding claim 13, Murakami, as modified by LEE, further teach that the ceramic comprises a titanate ([0144]).  
Regarding claim 14, Murakami, as modified by LEE, further teach that the internal electrode layers comprise a conductive metal ([0191]).  
Regarding claim 15, Murakami, as modified by LEE, further teach that the conductive metal comprises nickel or an alloy thereof ([0191]).  
Regarding claim 16, the language, term, or phrase "wherein the external terminals are electroplated layers", is directed towards the process of making an external terminal.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals are electroplated layers" 
Regarding claim 17, the language, term, or phrase "wherein the external terminals are electroless plated layers", is directed towards the process of making an external terminal.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the external terminals are electroless plated layers" only requires external terminals, which does not distinguish the invention from Murakami, who teaches the structure as claimed.  

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2004/0125539) in view of LEE et al (US 2014/0240895) in further view of LEE et al (US 2017/0194419) “LEE 419”.
Regarding claim 18, Murakami fails to teach the claim limitations.
LEE 419 teaches that the external terminals comprise a conductive metal (Fig. 1, 302 [0045]).  

Regarding claim 19, Murakami, as modified by LEE 419, further teach that the conductive metal comprises silver (LEE 419 [0045]), gold, palladium, platinum, tin, nickel, chrome, titanium, tungsten, or combinations or alloys thereof.  
Regarding claim 20, Murakami, as modified by LEE 419, further teach that the conductive metal comprises copper (LEE 419 [0045]) or an alloy thereof.  

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2004/0125539) in view of LEE et al (US 2014/0240895) in further view of CHANG et al (US 2020/0043873).
Regarding claim 21, Murakami teaches the multilayer ceramic capacitor of claim 1 (see above).
However, Murakami fails to teach a circuit board containing the multilayer ceramic capacitor.
CHANG teaches a circuit board (Fig. 1, 112) containing a capacitor (Fig. 1, 108/128).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHANG to the invention of Murakami, in order to construct the devices allowing it to be used as designed in next level components.
Regarding claim 22, Murakami, as modified by CHANG, further teach that the board further comprises an integrated circuit package (CHANG Fig. 1, 102/104).  
Regarding claim 23, Murakami, as modified by CHANG, further teach that the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement (CHANG Fig. 1, 102/104 on 108 on 112).  
Regarding claim 24, Murakami, as modified by CHANG, further teach that the capacitor is directly connected to the circuit board and the integrated circuit package (CHANG Fig. 1, 102/104 on 108 on 112).  
Regarding claim 25, Murakami, as modified by CHANG, further teach a communications device comprising the circuit board of claim 21 (CHANG ([0061]).  
Regarding claim 26, Murakami, as modified by CHANG, further teach that the device includes an Ethernet system, a wireless network router (CHANG ([0061]), a fiber optic communications system, or a storage device (CHANG ([0063]).
The examiner notes also that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “that the device includes an Ethernet system, a wireless network router, a fiber optic communications system, or a storage device” does not distinguish the present invention over the prior art of Murakami, as modified by CHANG who teaches the structure as claimed.
Additional Relevant Prior art
FUKUDOME et al (US 2008/0037199) teaches relevant art in Fig. 2 and 11.
Honda et al (US 20020158307) teaches relevant art in Fig. 1A and 4B.
Satou (US 2006/0049131) teaches relevant art in Fig. 1 and 8-9.
HAN et al (US 2018/0019064) teaches relevant art in Fig. 1 and 17-18.
CHOI (US 2015/0302991) teaches relevant art in Fig. 4.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the teachings of LEE could not be incorporated into the design of Mourakami, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, and that the teachings of LEE would go against and lead away from the teachings of Murakami, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of the inventions teach various way to connect outer connecting electrodes to internal electrodes, though the outer electrodes of LEE are external and the outer electrodes of Murakami are vias this would not stop one of ordinary skill in the art from understanding that one could still make similar connections to these outer electrodes using known internal electrode layouts to achieve various characteristics based on what would best suit the user needs of the current design.
In response to applicant's argument that LEE and Murakami are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applications relate to multilayer capacitors and theier internal electrode configurations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848